PER CURIAM: *
Summary judgment was properly granted by the district court based on the rea*408soning in the magistrate’s report and recommendations. The issue of whether the district court abused its discretion in denying Plaintiffs’ motion for extension of time was not raised in the notice of appeal and is therefore waived.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be *408published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.